ORDER

PER CURIAM.
The Supreme Court of the United States having reversed the judgment of this court with costs for further proceedings in conformity with its opinion, — U.S.-, 127 S.Ct. 1746, 167 L.Ed.2d 737,
*921IT IS ORDERED that the judgment of this court entered on July 13, 2005, is vacated and the mandate issued on October 27, 2005, is recalled; and
IT IS FURTHER ORDERED that the judgment of the United States District Court for the Southern District of New York is reversed; and
IT IS FURTHER ORDERED that Microsoft Corporation may recover its costs in this court; and
IT IS FURTHER ORDERED that the mandate shall issue forthwith.